DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance:
JP-10286743-A discloses:
A detection device to detect an abnormality in a removal machining load on a feed axis in a removal machining feed by a removal machining device, the detection device comprising:
an idling feed threshold acquiring unit configured to acquire, as an idling feed threshold, a threshold of an acceptable load in an idling feed operation where a workpiece is not machined (e.g., [0013]);
an trial machining value acquiring unit configured to acquire
a calculating unit configured to calculate, based on the idling feed threshold and the trial machining value, an actual machining threshold, which is a threshold of an 

an actual machining load acquiring unit configured to acquire, as an actual machining load, an actual load during an actual machining operation (e.g., [0015]);
a detecting unit configured to detect
19P00501US0 (FANF-845US)20an output unit configured to output a signal indicating the excess of the actual machining load (e.g., [0051]).  

However, JP-10286743-A fails to teach or fairly suggest “an expected load trial machining value acquiring unit”, “an operating mode acquiring unit configured to acquire whether the operating mode is an idling feed operation or an actual machining operation” and “a detecting unit configured to detect, based on the operating mode, an excess of the actual machining load relative to the idling feed threshold or the actual machining threshold”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
09/09/21